         Case 1:20-cv-00123-SPW-KLD Document 5 Filed 09/30/20 Page 1 of 2




                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF MONTANA
                               BILLINGS DIVISION


  EMPLOYERS MUTUAL
  CASUALTY COMPANY,                               CV 20-123-BLG-SPW-KLD


                       Plaintiff,
                                                   ORDER
  vs.



  S.D. HELGESON,INC., d/b/a STAN
  HELGESON HOMES;SKRM,INC.,
  d/b/a HELGESON HOMES;DALE M.
  SMITH; MARIE SMITH; and DOES
  1-5,

                       Defendants.


        Upon the Plaintiffs Notice of Dismissal(Doc. 4), and for good cause being

shown,

        IT IS HEREBY ORDERED that the above-entitled cause is DISMISSED

without prejudice.

        IT IS FURTHER ORDERED that the preliminary pretrial conference set

for Thursday, November 5, 2020 at 10:30 a.m. before Magistrate Judge Kathleen

L. DeSoto is VACATED.
Case 1:20-cv-00123-SPW-KLD Document 5 Filed 09/30/20 Page 2 of 2
